Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2021 has been entered. 

Response to Amendment
Applicant’s submission filed 08/23/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-4, 7-8, 10, 12-13, 15 & 17-18 are currently pending. 

Response to Arguments
With regard to the 112(b) rejection:
Applicant has amended Claims 1 & 13 to address the clarity of the values used in the average value. The 112(b) rejection of the claims is withdrawn.
 
With regard to 103 rejection:
Applicant’s arguments and amendments with regard to Claims 1-4, 7-8, 10, 12-13, 15 & 17-18 have been considered in light of the new reference of Nishizawa.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 20200378927: “Nishizawa”) in view of Hsu (US 6327921; ”Hsu”) and in further view of Xiang (US 20120059600; “Xiang”).  
                                                                                                                                                                                                      

Claim 1.  Nishizawa discloses an inspection method (Figs. 1 & 8: mobile robot device 2 and user interface device 3) for an inspection target [0046: inspection target] the method comprising the steps of: using an inspection apparatus (Figs. 1 & 8: inspection unit 5) mounted on an unmanned aerial vehicle or a drone (Fig. 2: mobile robot device 2) [0019]; tapping, with the tapping tool (Fig. 8: percussion unit hammer 51A), an inspection target area [0030:  the hammer unit 51A bumps against an inspection site] on a surface of the inspection target [0065: The autonomous control unit 43 pilots the mobile robot device 2 sequentially to the inspection sites based on the map data and on the flight mission registered in Step S604. The mobile robot device 2 uses the inspection unit 5 to perform inspection work at each inspection site] in a state that the inspection apparatus (5) is pressed against the inspection target by an operation of the unmanned aerial vehicle or the drone the inspection apparatus is pressed against the inspection target [0048:  When the selected sensor is the percussion unit 51 (Step S502), the actuator unit 51B is activated to bump the hammer unit 51A against the inspection site (Step S503)] by an operation of the unmanned aerial vehicle or the drone [0046:  The autonomous control unit 43 controls the drive unit 44 based on the map data generated or updated by the map creation unit 42 to pilot the mobile robot device 2 to the inspection site. When the mobile robot device 2 arrives at the inspection site, the inspection unit 5 conducts an inspection of the inspection site, and generates inspection result data as the result of the inspection] detecting, by a force sensor (Fig. 8: force sensor 51F) mounted to the tapping tool (Fig. 8: 51 percussion unit 51 with force sensor 51f)[0075], a force signal (e.g. f = ma so the variable acceleration is measured by the force sensor) corresponding to the force of the tapping tool due to reaction force against the tapping, recording waveform data (Fig. 3: initially stored in 51d processed and stored in inspection result unit 32)[0031 & 0037] about the detected force signal [0074-0075: The vibration [0075 or force] data varies between the case in which the inspection site has an anomaly and the case in which the inspection site is free of an anomaly. By utilizing this fact, vibration [0075 or force] data prior to an anomaly is stored in advance in, for example, the database 31C as a reference value for each inspection site so that whether there is an anomaly can be determined from a comparison between the reference value and the vibration [0075 or force] data generated by the vibration sensor 51E [0075 or force sensor 51f] during the inspection] creating result [0031 & 0048] corresponding to the inspection target area based on the recorded waveform data (Fig. 3: initially stored in 51d processed and stored in inspection result unit 32)[0031 & 0048] using a data processing unit (Fig. 3: signal processing unit 51d) [0031] and a display unit (Fig. 1:  inspection site input unit with display terminal 31D)[0070]; for judging whether a defect is present in the inspection target [0048-0049].
Nishizawa does not explicitly disclose:
1) an inspection target that is a layered structure including a fiber reinforced plastic material and/or a structure made of resin; detecting, by an accelerometer mounted to the tapping tool, an acceleration signal corresponding to acceleration of the tapping tool due to reaction force against the tapping;  recording waveform data about the detected acceleration signal; creating a contour map corresponding to the inspection target area based on the recorded waveform data using a data processing unit the contour maps indicating whether an internal defect is present in the inspection target; displaying the contour map on a display unit; and judging whether an internal defect is present in the inspection target, based on the contour map displayed on the display unit. 
2) judging whether an internal defect is present based on the contour map.


With regard to 1) Hsu discloses an inspection target (Fig. 1: 50 structure such as an aircraft wing) that is a layered structure an including a fiber reinforced plastic material [Col. 5 lines 5-12: the inventors found that on a Boeing 747 trailing edge flap (having a 2.5" thick structure of fiberglass honeycomb with glass fiber reinforced plastic (GFRP) skins (e.g. FRP layers))] & [Col. 3 lines 32-35: A tap test has applicability to inspecting aircraft structures, and is well suited for inspecting composite and metal honeycomb structures]; detecting, by an accelerometer (Fig. 1: 20 piezo device on tapping tool & 30 pulse width measurement circuit) [Col. 4 lines 40-42 piezo device is an accelerometer] mounted to the tapping tool (20)[Col. 4 lines 40-42 The tap test probe 20 includes a piezoelectric accelerometer with a hemispherical brass or steel tip attached to an end of it], an acceleration signal corresponding to acceleration [Col. 4: lines 60-67: the amplitude of the pulse (labeled "voltage peak") depends on the force [mass is fixed so the change in voltage is a change in acceleration] of the tap. When a tap is made of a good region of a structure, the pulse amplitude is high and the pulse duration (.tau.) is short. In contrast, when the tap is made over a damaged region, for example, over a crushed core or skin-to-core disbond, the pulse amplitude is lower and the pulse width is greater] of the tapping tool (20) due to reaction force (Fn) from the tapping [Col. 4: lines 39-47 and 56-59 the force-time history of the impact. This pulse is usually followed by a small undershoot where the output voltage goes slightly negative and then recovers toward zero. The width of the pulse (.tau.) represent impact duration. The amplitude of the pulse (labeled "voltage peak") depends on the force of the tap]; recording (Fig. 4: memory 44) waveform data [Col. 8 lines 38-42: Each impact duration measure and corresponding stiffness measure is stored in memory 44 in a manner that maintains the correspondence of the impact duration measure and stiffness measure to the template position to which the data relate] about the detected acceleration signal (Fig. 2) [Col. 4 lines 58-61] & [Col. 8 lines 28-31]; 10creating a contour map (Figs. 5-6) [Col. 9: lines 23-29 The resulting image of impact duration .tau. is shown in FIG. 5. The figure shows the most severe damage on the left and the least severe damage on the right, not quite resolved from the intermediate damage in the middle. FIG. 6 shows a display of stiffness measures from the same inspection, with the percent measures indicating the percent reduction in spring stiffness, k. An image of the stiffness variation is more closely related to the mechanical properties of a structure and therefore more useful in the evaluation of the severity of flaw or damage] corresponding to the inspection target area (Fig. 1: 60), based on the recorded waveform data [Col. 8 lines 38-42] using a data processing unit (Fig. 1: 42 processor in computer 40), the contour maps (Figs. 5 & 6) indicating whether an internal defect is present [Col. 9: lines 23-53 a display of stiffness measures from the same inspection, with the percent measures indicating the percent reduction in spring stiffness, k. An image of the stiffness variation is more closely related to the mechanical properties of a structure and therefore more useful in the evaluation of the severity of flaw or damage of Figs. 5 & 6 to be evaluated by a user] in the inspection target (20) [Col. 9: lines 11 -15] displaying the contour map on a display unit (Fig. 1:  inspection site input unit with display terminal 31D)[Col. 9 lines 25-30:   Excel spreadsheet program, to also display the inspection results in an interpolated format. This is done in a similar color-coded format, and the user may select the desired inspection result measure to display--impact duration, stiffness, or percentage reduction in stiffness. Examples of such displays are shown in FIGS. 5 and 6. The displays show the results of a tap test inspection performed on a retired Boeing 747 trailing edge flap having a 2.5" thick structure of fiberglass honeycomb with GFRP skins]; and judging whether an internal defect is present in the inspection target, based on the contour map displayed on the display unit (Fig. 4:  display terminal 45)[Col. 9 lines 10-25:  The resulting image of impact duration .tau. is shown in FIG. 5. The figure shows the most severe damage on the left and the least severe damage on the right, not quite resolved from the intermediate damage in the middle. FIG. 6 shows a display of stiffness measures from the same inspection, with the percent measures indicating the percent reduction in spring stiffness, k. An image of the stiffness variation is more closely related to the mechanical properties of a structure and therefore more useful in the evaluation of the severity of flaw or damage].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hsu’s accelerometer and acceleration signal contour map processing and defect analysis for structural monitoring of an inspection target including inspection of a layered structure with a fiber reinforced plastic material as Nishizawa’s force sensor and force processing for a defect in a structure because accelerometers improve the quality of measuring the varying force values through a layered structure by providing signal distinctions that can create a detailed contoured map for defect analysis  [Hsu Col. 9 lines 10-25].
With regard to 2) Xiang teaches a structural damage detection device 110 comprises a tapper 112 and an accelerometer114 integrated with the tapper 112. The tapper 112 can tap the structure under detection with a tapping force of a predetermined magnitude at a predetermined frequency band while the structural damage detection device 110 is scanning the surface of the structure under detection.  Xiang further teaches judging whether an internal defect is present based on the contour map [0028 The damage indicator calculation unit 126 can calculate the damage indicator at each position of the surface of the structure under detection based on the intercepted spectrum envelope. The damage indicator reflects the degree of similarity between the spectrum envelope at one position and the spectrum envelope at other positions. The damage indicated value can be calculated in many ways] & [0039-0040 subsequently, the damage position determining unit 128 can determine the position of damage based on the value of the MAC coefficient matrix  FIG. 4 shows the distribution map of the MAC matrix elements].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xiang’s processing of the analyzed tapping signal in a format that can be displayed and render an automated judgement of an internal defect as a step for processing Nishizawa’s analyzed tapping signal because automating the judgment improves the accuracy and time efficiency of determining an internal defect in a monitored item in over human evaluation [Xiang 0008].

Claim 3. Dependent on the inspection method according to claim 1. Nishizawa further discloses a step of acquiring and recording, in advance, waveform data about the force signal in a non- defective portion of the inspection target, wherein the step of judging includes judging whether the internal defect is present by comparing the waveform data acquired during inspection with the waveform data about the non-defective portion recorded in advance [0049:  The anomaly determination can be conducted by, for example, analyzing the frequency of the audio data. The frequency spectrum of the audio data generally varies between an anomalous site and a site free of an anomaly. By utilizing this fact, the frequency spectrum is measured and recorded as a reference value for audio data of each inspection site before an anomaly occurs (e.g., immediately after the construction of the building containing the inspection site is finished). The frequency spectrum of the audio data generated in Step S504 is compared against the recorded reference value, to thereby determine whether an anomaly has occurred. When this method is used for the anomaly determination, a storage device storing the reference value of each inspection site is included in some part of the inspection system 1. The storage device may be included in, for example, the signal processing unit SD. The reference value may instead be stored in a storage device provided in the user interface device 3 to be read out of this storage device by the signal processing unit 51D as required. The reference value in this case may be stored in the same storage device as that of the database 31C or the inspection result recording unit 32, or may be stored in another storage device].

Claim 4.  Dependent on the inspection method according to claim 1. Nishizawa does not explicitly disclose:
the step of tapping includes tapping each grid of the inspection target area segmented into grids.

Hsu teaches the step of tapping includes tapping each grid [Col. 4 lines 24-38 grid printed and a sheet of thin transparent material 60 is placed on the structure over the area to be inspected.  the probe 20 is tanned against each square of the grid] of the inspection large area (60) segmented into grids (Col. 6 lines 32-58 details grid layout).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hsu’s tapping includes tapping each grid of the inspection large area segmented into grids as Nishizawa’s force sensor and force processing because accelerometers improve the quality of measuring the varying force values through a layered structure by providing signal distinctions that can create a detailed contoured map [Hsu Col. 9 lines 10-25].

Claim 18. Dependent on the inspection method according to claim 1. Nishizawa does not explicitly disclose:  
1) the step of creating the contour map includes: acquiring a component (Ln) of a target frequency band by performing frequency analysis on time series data (Tn) acquired for each measurement point of the inspection target area; obtaining, as data (Zn) on said each measurement point of the inspection target area, respectively, 

2) an average value of results (Ln/Fn) each obtained by dividing the component (Ln) by exciting force (Fn) at a timing of the acquisition, the average value being based on number of times of the acquisition to the each measurement point; and calculating a band level for the target frequency band based on the data (Zn).


With regard to 1) Hsu teaches the data processing unit (Fig. 1: computer 40 processor 44) is configured to create the contour map (Figs. 5 & 6) includes: obtaining, as data (Zn) on each measurement point of the inspection target area [Col. 8 lines 8-12 a tap is performed at each square defined by the grid, starting with the square in the upper left and proceeding through each row from left to right until the lower right corner of the template is reached. As an aid to the user, the computer 40 may sound a tone every fifth tap, and the template could have every fifth square shaded, so the user would know that a box has not been duplicated or skipped] acquiring a component (Ln) of a target frequency band by performing frequency analysis on time series data (Tn) (Fig. 2  Time series example of data used for each tap)  acquired for each measurement point of the inspection target area [Col. 5 lines 39-50:  The circuit 30 receives, from the probe 20, the voltage (V.sub.PROBE), which contains the pulses representing the force-time histories of taps. The circuit 30 measures the impact duration (.tau.) for each pulse and provides those measures in digital format to the portable computer 40 (FIG. 1)].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hsu’s processing signal data to process Nishizawa’s signal data because frequency analysis in the time and frequency domains improves the accuracy in degerming structural abnormalities in both position, depth and size of the abnormality [Hsu: Col. 5 lines 40-67].

With regard to 2) Xiang teaches a structural damage detection device 110 comprises a tapper 112 and an accelerometer114 integrated with the tapper 112. Xiang further teaches an average value of results (Ln/Fn) [0047 Thus, the damage indicated value for a certain spectrum vector Y.sub.i can be an average of the sum total of the similarity between the spectrum vector Y.sub.i and all the other spectrum vectors Y.sub.j.] each obtained by dividing the component (Ln) by exciting force (Fn) 15at a timing of the acquisition the average value being based on number of times of the acquisition [0047 with reference to equation 6:  and n is the number of the detection portions divided for the structure under detection. The more similar Y.sub.i and Y.sub.j are, i.e., the more similar shapes envelope i and envelope j have, the closer to 1]; and calculate a band level for the target frequency band based on the data (Zn)[0042 S540, a portion in the signal spectrum that corresponds to the predetermined frequency band of the tapping force of the tapper is intercepted and the envelope of the intercepted spectrum is acquired. As mentioned before, the structural damage detection method only intercepts the spectrum corresponding to the tap frequency band of the tapper, and then only analyzes the signal within the spectrum of the frequency band].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xiang’s processing of the analyzed tapping signal in a predetermined band level of frequency with an averaging of the frequency band to determine a defect as a processing step for Nishizawa’s processing of a received tapping waveform of five taps per grid square testing because calculating the band level frequency on averaged signals reduces processing efficiency expenses required for processing the entire spectrum of the frequency band, and decreases the influence of the environmental noise on the detection results considerably by setting the tap frequency band with a different frequency band from that of the environmental noise, thereby improving the accuracy of detection [Xiang 0042].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hsu & Xiang and in further view of Mitsuhashi (US 5048320; “Mitsuhashi”).

Claim 2. Dependent on the inspection method according to claim 1. Nishizawa’s further discloses measuring [0031 & 0048], by a sound collecting microphone (Fig. 3: 51c)[ The sound collection unit 51C is a microphone], a tapping sound of the tapping [0031], wherein the step of recording includes recording (Fig. 3: initially stored in 51d processed and stored in inspection result unit 32)[0031 & 0037] waveform data about the tapping sound [0048:  When the selected sensor is the percussion unit 51 (Step S502), the actuator unit 51B is activated to bump the hammer unit 51A against the inspection site (Step S503). A hitting sound caused by the bumping is collected by the sound collection unit 51C to generate sound data (Step S504). The signal processing unit 51D performs signal processing on the generated sound data, thereby determining whether the inspection site is anomalous, that is, conducting anomaly determination (Step S505)], 
the step of creating the contour map includes creating the contour map based on the recorded waveform data about the acceleration signal. 
judging whether the internal defect is present, respectively based on at least one of the contour map created based on the acceleration signal.
3)  preparing an alarm system and/or an eyewear head mounted display, for          issuing a notification to an inspector if necessary. 

With regard to 1)  Hsu teaches the step of creating the contour map (Figs. 5 & 6) includes creating the contour map based on the 20recorded waveform data  [Col. 8 lines 38-42: Each impact duration measure and corresponding stiffness measure is stored in memory 44 in a manner that maintains the correspondence of the impact duration measure and stiffness measure to the template position to which the data relate] about the acceleration signal [Col. 9 lines 47-53 the resulting image of impact duration .tau. is shown in FIG. 5. The figure shows the most severe damage on the left and the least severe damage on the right, not quite resolved from the intermediate damage in the middle. FIG. 6 shows a display of stiffness measures from the same inspection, with the percent measures indicating the percent reduction in spring stiffness, k. An image of the stiffness variation is more closely related to the mechanical properties of a structure and therefore more useful in the evaluation of the severity of flaw or damage].  Hsu therefore teaches using an excel program to display indexed values of amplitude widths and calculated spring stiffness or any other information such as any sound waveform information that is indexed [Col. 9 lines 23-35]. Hsu further teaches a program and display system that takes indexed data and displays contour data [Col. 9 lines 1-10 & 23-40].
With regard to 2) Xiang teaches a structural damage detection device 110 comprises a tapper 112 and an accelerometer114 integrated with the tapper 112. The tapper 112 can tap the structure under detection with a tapping force of a predetermined magnitude at a predetermined frequency band while the structural damage detection device 110 is scanning the surface of the structure under detection.  Xiang further teaches judging whether an internal defect is present based on the contour map [0028 The damage indicator calculation unit 126 can calculate the damage indicator at each position of the surface of the structure under detection based on the intercepted spectrum envelope. The damage indicator reflects the degree of similarity between the spectrum envelope at one position and the spectrum envelope at other positions. The damage indicated value can be calculated in many ways] & [0039-0040 subsequently, the damage position determining unit 128 can determine the position of damage based on the value of the MAC coefficient matrix  FIG. 4 shows the distribution map of the MAC matrix elements].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xiang’s processing of the analyzed tapping signal in a format that can be displayed and render an automated judgement of an internal defect as a step for processing Nishizawa’s analyzed tapping signal because automating the judgment improves the accuracy and time efficiency of determining an internal defect in a monitored item in over human evaluation [Xiang 0008].
With regard to 3) Mitsuhashi teaches a structural damage detection device 110 comprises a tapper 112 and an accelerometer114 integrated with the tapper 112. Mitsuhashi further teaches preparing an alarm system (Fig. 8: leds 108 and buzzer 103) [Col. 11 lines 39-54   FIG. 8, light emitting diode 108Y is lit in yellow, showing an abnormal condition in the object. Further, when the result of the calculation is 20 or exceeds this value, the light emitting diode 108r is lit in red and, at the same time, the buzzer 103 issues sound alarm, and if it is 50 or exceeds this, the light emitting diode 108R is also lit in red] for issuing a notification to an inspector if necessary [Col. 11 lines 32-54 notifications made].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Mitsuhashi’s LED and buzzer alarm system with Hsu’s, as modified, tapping method for non-invasive structural monitoring because alarming abnormality results above set maintenance thresholds improves the maintainability and safety of the monitored structured by providing real-time notification of flaws requiring immediate safety or cost-effective attention.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of  Hsu & Xiang and in further view of Yang (Yang Ruizhein: “Progress and trends in nondestructive testing and evaluation for wind turbine composite Blade", RENEWABLE AND SUSTAINABLE ENERGY REVIEWS, ELSEVIERS SCIENCE, NEW YORK, NY, US, val. 60, 15 March 2016 (2016-02-18), Section 2.2.6 “Tap test and local resonance spectroscopy’; page 1228 - page 12430: “Yang").

Claim 7.  Dependent on the inspection method according to claim 1.  Nishizawa does not explicitly disclose: 
the inspection target is a wind turbine blade of a wind turbine generation facility. 
 
Yang teaches a lap test method for wind turbine blade generation facility [Pages 1225-1230, section 3.2.6: Tan test is a method to discover irregularities in a structure. This method is based on that the sound emitted when knocking on the structure, the sound changes when the thickness or maternal type changes or when porosities are present...an acoustic impact method was studied to detect delaminated defects in blade through the analysis on the echo of the wind turbine blade].

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use Yang’s intended use of structural monitoring of a wind turbine blade as an implementation for Nishizawa’s device expands the device commercial use for improved the quality and efficiency by using tapping methods that work well for thin laminates, honeycomb structures and other sandwich panels [Yang Section 3.2.6].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hsu & Xiang and in further view of Choi (KR 101729285; “Choi” translation provided for citations). 
 Claim 17. Dependent on the inspection method according to claim 1. Nishizawa further discloses the inspection apparatus is pressed against the inspection target [0048:  When the selected sensor is the percussion unit 51 (Step S502), the actuator unit 51B is activated to bump the hammer unit 51A against the inspection site (Step S503)] by an operation of the unmanned aerial vehicle or the drone [0046:  The autonomous control unit 43 controls the drive unit 44 based on the map data generated or updated by the map creation unit 42 to pilot the mobile robot device 2 to the inspection site. When the mobile robot device 2 arrives at the inspection site, the inspection unit 5 conducts an inspection of the inspection site, and generates inspection result data as the result of the inspection].  
Nishizawa does not explicitly disclose:   
the inspection apparatus comprises a tapping device including the tapping tool and the accelerometer; a frame for mounting the tapping device; and a protrusion protruding from one side of the frame facing the surface of the inspection target in a state. 


Choi teaches a frame (Fig. 2:  frame 110) for mounting the tapping device (Fig. 2: 130 & 140 hammer); a protrusion (Fig. 2: 140 hammer) protruding from one side (Fig. 2 rail 123 X-axis rail) of the frame (Fig. 2:  frame 110)  facing the surface (Fig. 1: first stage X-axis)  of the inspection target [0035 , so that the hammer member 140 can fall through the opening 111a and hit the structure ( 111) is provided].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Choi’s moveable frame for adjusting a tapping device along a measuring path to measure a surface area as a device  to move Nishizawa’s tapping device across the surface of a monitored layered object for damage inspection because the frame with a movable tapping device improves the quality if the acoustic measurement by using constant using motor control during continuous hitting by the hammer, without the operator's inaccurate manual intervention and because it enables reliable measurement and analysis data to be obtained [Choi 0001].
Claims 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa (US 20200378927: “Nishizawa”) in view of Hsu (US 6327921; ”Hsu”) and in further view of Choi (KR 101729285; “Choi” translation provided for citations). 

Claim 8. Nishizawa discloses an inspection apparatus (Figs. 1 & 8: mobile robot device 2 and user interface device 3) mounted on an unmanned aerial vehicle or a drone (Figs. 1 & 8: mobile robot device 2 and user interface device 3) for an inspection target [0046: inspection target] the inspection apparatus (Figs. 1 & 8: inspection unit 5) comprising: a tapping device (Fig. 8: percussion unit 51) including a tapping tool (Fig. 8: percussion unit hammer 51A) for tapping an inspection target area on a surface of the inspection target [0030:  the hammer unit 51A bumps against an inspection site], and an force sensor (Fig. 8: force sensor 51F) that detects a force signal corresponding to acceleration of the tapping tool (Fig. 8: 51 percussion unit 51 with force sensor 51f)[0075], a force signal (e.g. f = ma so the variable acceleration is measured by the force sensor) due to reaction force against the tapping;  a recording unit (Fig. 3: initially stored in 51d processed and stored in inspection result unit 32)[0031 & 0037] that records waveform data about the acceleration signal detected [0074-0075: The vibration [0075 or force] data varies between the case in which the inspection site has an anomaly and the case in which the inspection site is free of an anomaly. By utilizing this fact, vibration [0075 or force] data prior to an anomaly is stored in advance in, for example, the database 31C as a reference value for each inspection site so that whether there is an anomaly can be determined from a comparison between the reference value and the vibration [0075 or force] data generated by the vibration sensor 51E [0075 or force sensor 51f] during the inspection] creating result [0031 & 0049] corresponding to the inspection target area based on the recorded (Fig. 3: initially stored in 51d processed and stored in inspection result unit 32)[0031 & 0037] waveform data (Fig. 3: initially stored in 51d processed and stored in inspection result unit 32) using a data processing unit (Fig. 3: signal processing unit 51d) [0031 & 0049] and a display unit (Fig. 1:  inspection site input unit with display terminal 31D); for judging whether a defect is present in the inspection target [0070:  and displays the inspection result data on the display device of the real time display terminal 31D] [0031 & 0048-0049] the inspection apparatus is pressed against the inspection target [0048:  When the selected sensor is the percussion unit 51 (Step S502), the actuator unit 51B is activated to bump the hammer unit 51A against the inspection site (Step S503)] by an operation of the unmanned aerial vehicle or the drone [0046:  The autonomous control unit 43 controls the drive unit 44 based on the map data generated or updated by the map creation unit 42 to pilot the mobile robot device 2 to the inspection site. When the mobile robot device 2 arrives at the inspection site, the inspection unit 5 conducts an inspection of the inspection site, and generates inspection result data as the result of the inspection].  
1) an accelerometer that detects an acceleration signal corresponding to acceleration of the tapping tool due to reaction force against the tapping and a data processing unit for creating a contour map corresponding to the inspection target area based on the waveform data, the contour map indicating whether an internal defect is present in the inspection target. 

2) a frame for mounting the tapping device; a protrusion protruding from one side of the frame facing the surface of the inspection target a movement unit configured to be capable of changing an arrangement of the tapping device relative to the frame wherein the movement unit includes: first rails extending in a first direction along the one side of the frame; a first slider movable along the first rail; a second rail that is attached to the first slider, extends along the one side, and extends in a second direction intersecting with the first direction; and 416/190,390 a second slider that carries the tapping device and is movable along the second rail.

With regard to 1) Hsu teaches an accelerometer (Fig. 1: 20 piezo device on tapping tool & 30 pulse width measurement circuit) [Col. 4 lines 40-42 piezo device is an accelerometer] that  detects an acceleration signal corresponding to acceleration [Col. 4: lines 60-67: the amplitude of the pulse (labeled "voltage peak") depends on the force [mass is fixed so the change in voltage is a change in acceleration] of the tap. When a tap is made of a good region of a structure, the pulse amplitude is high and the pulse duration (.tau.) is short. In contrast, when the tap is made over a damaged region, for example, over a crushed core or skin-to-core disbond, the pulse amplitude is lower and the pulse width is greater] of the tapping tool (20) due to reaction force (Fn) from the tapping [Col. 4: lines 39-47 and 56-59 the force-time history of the impact. This pulse is usually followed by a small undershoot where the output voltage goes slightly negative and then recovers toward zero. The width of the pulse (.tau.) represent impact duration. The amplitude of the pulse (labeled "voltage peak") depends on the force of the tap]; 10creating a contour map (Figs. 5-6) [Col. 9: lines 23-29 The resulting image of impact duration .tau. is shown in FIG. 5. The figure shows the most severe damage on the left and the least severe damage on the right, not quite resolved from the intermediate damage in the middle. FIG. 6 shows a display of stiffness measures from the same inspection, with the percent measures indicating the percent reduction in spring stiffness, k. An image of the stiffness variation is more closely related to the mechanical properties of a structure and therefore more useful in the evaluation of the severity of flaw or damage] corresponding to the inspection target area (Fig. 1: 60), based on the recorded waveform data [Col. 8 lines 38-42] using a data processing unit (Fig. 1: 42 processor in computer 40), the contour maps (Figs. 5 & 6) indicating whether an internal defect is present [Col. 9: lines 23-53 a display of stiffness measures from the same inspection, with the percent measures indicating the percent reduction in spring stiffness, k. An image of the stiffness variation is more closely related to the mechanical properties of a structure and therefore more useful in the evaluation of the severity of flaw or damage of Figs. 5 & 6 to be evaluated by a user] in the inspection target (20) [Col. 9: lines 11 -15] displaying the contour map on a display unit (Fig. 1:  inspection site input unit with display terminal 31D)[Col. 9 lines 25-30:   Excel spreadsheet program, to also display the inspection results in an interpolated format. This is done in a similar color-coded format, and the user may select the desired inspection result measure to display--impact duration, stiffness, or percentage reduction in stiffness. Examples of such displays are shown in FIGS. 5 and 6. The displays show the results of a tap test inspection performed on a retired Boeing 747 trailing edge flap having a 2.5" thick structure of fiberglass honeycomb with GFRP skins]; and judging whether an internal defect is present in the inspection target, based on the contour map displayed on the display unit (Fig. 4:  display terminal 45)[Col. 9 lines 10-25:  The resulting image of impact duration .tau. is shown in FIG. 5. The figure shows the most severe damage on the left and the least severe damage on the right, not quite resolved from the intermediate damage in the middle. FIG. 6 shows a display of stiffness measures from the same inspection, with the percent measures indicating the percent reduction in spring stiffness, k. An image of the stiffness variation is more closely related to the mechanical properties of a structure and therefore more useful in the evaluation of the severity of flaw or damage].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hsu’s accelerometer and acceleration signal contour map processing and defect analysis for structural monitoring of an inspection target as Nishizawa’s force sensor and force processing for a defect in a structure because accelerometers improve the quality of measuring the varying force values through a layered structure by providing signal distinctions that can create a detailed contoured map for defect analysis  [Hsu Col. 9 lines 10-25].

With regard to 2) Choi teaches a frame (Fig. 2:  frame 110) for mounting the tapping device (Fig. 2: 130 & 140 hammer); a protrusion (Fig. 2: 140 hammer) protruding from one side (Fig. 2 rail 123 X-axis rail) of the frame (Fig. 2:  frame 110)  facing the surface (Fig. 1: first stage X-axis)  of the inspection target [0035 , so that the hammer member 140 can fall through the opening 111a and hit the structure ( 111) is provided]; and a movement unit (Fig. 2: 130 holder and stages 121, 122 & 123)  [0036 The Z stage 121, Y stage 122 , the X stage 123 , and the holding member 130 are moved by motor driving along the first rail 121a , the second rail 122a , and the third rail 123a , respectively] configured to be capable of changing an arrangement [0036] of the tapping device (Fig. 2: 130 & 140 hammer); relative to the frame (Fig. 2:  frame 110), wherein the movement unit (Fig. 2: 130 holder and stages 121, 122 & 123)  includes: first rails (Fig. 2:  122 Y-axis rail) extending in a first direction (Fig. 2: Y-axis) along the one side of the frame (Fig. 2: 110 frame); a first slider (Fig. 2: Y-axis slider  122a) movable along the first rail (Fig. 2: rail 122); a second rail (Fig. 2:  123 rail X-axis) that is attached [0036 X-stage 123 that is installed to be movable along the Y-stage 122 and formed in the X-direction] to the first slider (Fig. 2: Y-axis slider  122a), extends along the one side (Fig. 2: second rail 123 on side of 110), and extends in a second direction (Fig. 2: X-axis) intersecting [0036 X-stage 123 that is installed to be movable along the Y-stage 122 and formed in the X-direction] with the first direction (Fig. 2: Y-axis); and a second slider (Fig. 2: 123) that carries (Fig. 2: 123 carries holder 130 to hold 140) the tapping device (Fig. 2: 130 & 140 hammer); and is movable [0039 The holding member 130 of the vibrating device 100 serves to hold the hammer member 140, move it along the X stage 123, and then drop it] along the second rail (Fig. 2: 123 X-axis rail) in order to provide measurements along the surface of the inspection target [0048 to evaluate the dynamic stiffness for each direction and location by conducting repeated tests while varying the location with impact force on the structure and the location for measuring the vibration response, etc. The dynamic stiffness of the structure is evaluated using the linear average value].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Choi’s moveable frame for adjusting a tapping device along a measuring path to measure a surface area as a device  to move Nishizawa’s tapping device across the surface of a monitored layered object for damage inspection because the frame with a movable tapping device improves the quality if the acoustic measurement by using constant using motor control during continuous hitting by the hammer, without the operator's inaccurate manual intervention and because it enables reliable measurement and analysis data to be obtained [Choi 0001].

    PNG
    media_image1.png
    534
    580
    media_image1.png
    Greyscale

Claim 10. Dependent on the inspection apparatus according to claim 8. Nishizawa further discloses a step of acquiring and recording, in advance, waveform data about the force signal in a non- defective portion of the inspection target, wherein the step of judging includes judging whether the internal defect is present by comparing the waveform data acquired during inspection with the waveform data about the non-defective portion recorded in advance [0049:  The anomaly determination can be conducted by, for example, analyzing the frequency of the audio data. The frequency spectrum of the audio data generally varies between an anomalous site and a site free of an anomaly. By utilizing this fact, the frequency spectrum is measured and recorded as a reference value for audio data of each inspection site before an anomaly occurs (e.g., immediately after the construction of the building containing the inspection site is finished). The frequency spectrum of the audio data generated in Step S504 is compared against the recorded reference value, to thereby determine whether an anomaly has occurred. When this method is used for the anomaly determination, a storage device storing the reference value of each inspection site is included in some part of the inspection system 1. The storage device may be included in, for example, the signal processing unit SD. The reference value may instead be stored in a storage device provided in the user interface device 3 to be read out of this storage device by the signal processing unit 51D as required. The reference value in this case may be stored in the same storage device as that of the database 31C or the inspection result recording unit 32, or may be stored in another storage device].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hsu & Choi in further view of Cheng (CN107607690; “Cheng” translation provided for citations).
 
Claim 12. Dependent on the inspection apparatus according to claim 8. Nishizawa does not explicitly disclose:
a first driving source, a second driving source, and a third driving source that provide driving force to the first sliders, the second slider, and the tapping tool, respectively; and a controller that controls an operation of at least the first driving source, the second driving source, and the third driving source, wherein the controller is configured to control the first driving source, the second driving source, and the third driving source to tap each grid of the inspection target area segmented into grids.  

Cheng teaches a first driving source (Fig. 1: stepper motor 1), a second driving source (Fig. 1: stepper motor 2), and a third driving source (Fig. 1: stepper motor 3), that provide driving force to the first sliders (Fig. 1: connection of stepper motor 1 to rail 15) [0041connector of first stepper motor 1 to monitoring device] , the second slider (Fig. 1: connection of stepper motor 2 to monitoring device) [0041connector of second stepper motor 2 to monitoring device], and the tapping tool (Fig. 1: connection of stepper motor 3 to hammer 13) [0041 connector of third stepper motor 3 to monitoring device with hammer 13], respectively; and 20a controller (Fig. 1: lower computer controller 4) that controls an operation [0058] & [0071 lower computer 4 runs a monitoring sub-algorithm process, and the monitoring sub-algorithm process further includes: the first stepping motor 1 and the second stepping motor 2 drive the monitoring device in the first operation… operates the third stepper motor 3] of at least the first driving source (1), the second driving source (2), and the third driving source (3), wherein the controller (4) is configured to control [0071] the first driving source (1), the second driving source (2) and the third driving source (3) for an inspection target area segmented into grids (Fig. 1 each of the testing tubes 11 are in a grid)[0054 programmable settings set by computer 12 and controlled by controller 4 for location and positioning of each measurement].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Cheng’s a three-dimensional running device and monitoring device as an automation tool to transport and actuate Hsu’s  mechanical module tapping device in order to automate Nishizawa’s testing of each grid square of the inspection grid because automating a repetitive sampling of a known pattern  increases measuring accuracy of the repetitive inspection steps and determine a condition of the inspected area and because automation of the inspection provides a time-efficient testing procedure [Cheng 0006].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of Hsu & Choi and in further view of Xiang (US 20120059600; “Xiang”).  

Claim 13. Dependent on the inspection apparatus respectively according to claim 8. Nishizawa does not explicitly disclose:  
1) the step of creating the contour map includes: acquiring a component (Ln) of a target frequency band by performing frequency analysis on time series data (Tn) acquired for each measurement point of the inspection target area; obtaining, as data (Zn) on said each measurement point of the inspection target area, respectively, 

2) an average value of results (Ln/Fn) each obtained by dividing the component (Ln) by exciting force (Fn) at a timing of the acquisition, the average value being based on number of times of the acquisition to each measurement point; and calculating a band level for the target frequency band based on the data (Zn).


With regard to 1) Hsu teaches the data processing unit (Fig. 1: computer 40 processor 44) is configured to create the contour map (Figs. 5 & 6) includes: obtaining, as data (Zn) on each measurement point of the inspection target area [Col. 8 lines 8-12 a tap is performed at each square defined by the grid, starting with the square in the upper left and proceeding through each row from left to right until the lower right corner of the template is reached. As an aid to the user, the computer 40 may sound a tone every fifth tap, and the template could have every fifth square shaded, so the user would know that a box has not been duplicated or skipped] acquiring a component (Ln) of a target frequency band by performing frequency analysis on time series data (Tn) (Fig. 2  Time series example of data used for each tap)  acquired for each measurement point of the inspection target area [Col. 5 lines 39-50:  The circuit 30 receives, from the probe 20, the voltage (V.sub.PROBE), which contains the pulses representing the force-time histories of taps. The circuit 30 measures the impact duration (.tau.) for each pulse and provides those measures in digital format to the portable computer 40 (FIG. 1)].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hsu’s processing signal data to process Nishizawa’s signal data because frequency analysis in the time and frequency domains improves the accuracy in degerming structural abnormalities in both position, depth and size of the abnormality [Hsu: Col. 5 lines 40-67].

With regard to 2) Xiang teaches a structural damage detection device 110 comprises a tapper 112 and an accelerometer114 integrated with the tapper 112. Xiang further teaches an average value of results (Ln/Fn) [0047 Thus, the damage indicated value for a certain spectrum vector Y.sub.i can be an average of the sum total of the similarity between the spectrum vector Y.sub.i and all the other spectrum vectors Y.sub.j.] each obtained by dividing the component (Ln) by exciting force (Fn) 15at a timing of the acquisition the average value being based on number of times of the acquisition [0047 with reference to equation 6:  and n is the number of the detection portions divided for the structure under detection. The more similar Y.sub.i and Y.sub.j are, i.e., the more similar shapes envelope i and envelope j have, the closer to 1]; and calculate a band level for the target frequency band based on the data (Zn)[0042 S540, a portion in the signal spectrum that corresponds to the predetermined frequency band of the tapping force of the tapper is intercepted and the envelope of the intercepted spectrum is acquired. As mentioned before, the structural damage detection method only intercepts the spectrum corresponding to the tap frequency band of the tapper, and then only analyzes the signal within the spectrum of the frequency band].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xiang’s processing of the analyzed tapping signal in a predetermined band level of frequency with an averaging of the frequency band to determine a defect as a processing step for Hsu’s processing of a received tapping waveform of five taps per grid square testing because calculating the band level frequency on averaged signals reduces processing efficiency expenses required for processing the entire spectrum of the frequency band, and decreases the influence of the environmental noise on the detection results considerably by setting the tap frequency band with a different frequency band from that of the environmental noise, thereby improving the accuracy of detection [Xiang 0042].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nishizawa in view of  Hsu & Choi and in further view of Yang (Yang Ruizhein: “Progress and trends in nondestructive testing and evaluation for wind turbine composite Blade", RENEWABLE AND SUSTAINABLE ENERGY REVIEWS, ELSEVIERS SCIENCE, NEW YORK, NY, US, val. 60, 15 March 2016 (2016-02-18), Section 2.2.6 “Tap test and local resonance spectroscopy’; page 1228 - page 12430: “Yang").

Claim 15.  Dependent on the apparatus according to claim 8.  Nishizawa does not explicitly disclose: 
the inspection target is a wind turbine blade of a wind turbine generation facility.  

Yang teaches a lap test method for wind turbine blades [Pages 1225-1230, section 3.2.6: Tan test is a perfect method to discover irregularities in a structure. This method is based on that the sound emitted when knocking on the structure, the sound changes when the thickness or
maternal type changes or when porosities are present...an acoustic impact method was studied to detect delaminated defects in blade through the analysis on the echo of the wind turbine blade].

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to use Yang’s intended use of structural monitoring of a wind turbine blade as an implementation for Nishizawa’s device expands the device commercial use for improved the quality and efficiency by using tapping methods that work well for thin laminates, honeycomb structures and other sandwich panels [Yang Section 3.2.6].




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S Young whose telephone number is (303)297-4785. The examiner can normally be reached M-F 07:30-04:00 MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA S YOUNG/Examiner, Art Unit 2856                                       

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856